DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 03/08/2021.
        Claims 1-2, 6-11, 13, 15 and 17-20 have been amended.
        Claims 3-5, 12 and 14-16 have been remained.
        Claims 1-20 are currently pending in the application.
                             Examiner’s Statement of Reasons for Allowance
2.     Claims 1-20 are allowed.
3.     The following is an examiner’s statement of reasons or allowance: 
        None of the prior art teaches a method of creating a lattice structure for a part formed via additive manufacturing, the method comprising deforming the lattice structure via the processor such that the lattice structure has a cellular periodicity corresponding to at least some of the plurality of mesh elements of the finite element mesh so that the lattice structure conforms to the overall shape of the part, in combinations with the other steps as cited in the independent claim 1.
        Claims 2-15 are directly or indirectly depend on the independent claim 1.
        None of the prior art teaches a system for creating a part via additive manufacturing, the system comprising deform the lattice structure such that the lattice structure has a cellular periodicity corresponding to the mesh elements of the finite element mesh so that the lattice structure conforms to the overall shape of the part, in combinations with the other structures as cited in the independent claim 16.
        Claims 17-19 are directly depend on the independent claim 16.
 deforming the lattice structure via the processor such that the lattice structure has a cellular periodicity corresponding to the mesh elements of the hexahedron finite element mesh so that the lattice structure conforms to the overall shape of the part, in combinations with the other steps as cited in the independent claim 20.     
                                                               Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    






/PHUC T DANG/Primary Examiner, Art Unit 2892